GOLDSBOROUGH, Justice.
The above case comes to this court upon motion to dismiss the amended bill of complaint.
After eliminating matters which might be termed evidence and matters constituting conclusions of the pleader, I find in the amended bill of complaint statements of fact justifying the following conclusions.
1. That the action of the 1933 convention of the American Federation of Labor transferring brewery drivers from the International Union of United Brewery, Flour, Cereal and Soft Drink Workers of America to the International Brotherhood of Teamsters, Chauffeurs, Stablemen, and Helpers of America, would if if went into effect, take from the brewery drivers property rights of a substantial kind, probably the most important property right which unionized employees have.
2. That the action of the American Federation of Labor at its 1933 convention in transferring the brewery drivers from the International Union of United Brewery, Flour, Cereal, and Soft Drink Workers of America to the International Brotherhood of Teamsters, Chauffeurs, Stablemen, and Helpers of America, was entirely beyond the power of the American Federation of Labor, in that it violated the consti*935tution of the American Federation of Labor, and the contract of the American Federation of Labor with the International Union of United Brewery, Flour, Cereal, and Soft Drink Workers of America embodied in the said constitution of the said American Federation of Labor.
The findings of fact set forth in paragraphs number 1 and 2 entitle the plaintiffs to substantially the relief asked for in the amended bill of complaint.
The defendants’ motion to dismiss the amended bill of complaint is, therefore, overruled without further comment, except the statement that after a careful consider-, ation of the oral arguments and the briefs submitted by counsel on both sides, the court was able to reach its conclusion without difficulty.